Sawyer, J., concurring.
The District Court had jurisdiction to inquire and determine whether the re-entry of the applicant for the writ of review, after having been dispossessed under the judgment and execution, was “ without legal .right so to do.” The Court, after acquiring jurisdiction of the person for that purpose, examined and determined the question in the proper form. It may or may not have erred in the conclusion attained; hut however this may be, error in judgment in respect to a question which the Court is authorized to investigate and determine does not constitute an excess of jurisdiction. If it did, every error committed by the Court in- the course of judicial investigation would be an excess of jurisdiction. I think the Court regularly pursued its authority, and did not exceed its jurisdiction; and beyond this we are not authorized to inquire in this proceeding. We cannot correct mere errors on the writ of review. (Practice Act, Secs. 456, 462.) The writ must therefore be dismissed.